Citation Nr: 0920350	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for back injury 
residuals, to include as secondary to a service-connected 
knee disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a respiratory 
disorder, to include as a manifestation of an undiagnosed 
illness.

4.  Entitlement to service connection for loss of smell and 
taste, to include as a manifestation of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 
and from October 1993 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claims 
sought.

In April 2007, the Board remanded the claims for further 
development.  The claims are again before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's April 2007 remand instructed the RO to obtain the 
Veteran's service records for his period of service between 
May 1976 and May 1979.  These service records are not of 
record.  Indeed, no service treatment records, save for 
dental records, are available.  

Notably, the February 2008 supplemental statement of the case 
references the RO's review of service treatment records from 
his first term of service.  But at this time no such records 
are before the Board and, as noted, no records from the 
Veteran's second term of service are available either.  
Finally, a review of appellant's claim under the Veteran's 
Appeals Control and Locator System (VACOLS) does not 
reference the Board's receipt of any service treatment 
records.

Accordingly, further development must be undertaken:

1.  The RO must attempt to locate all of 
the Veteran's service treatment records 
for all periods of his military service.  
If additional development through the 
National Personnel Records Center is 
needed, that development must be 
undertaken.  The RO should specifically 
search their own claims files, as well as 
those of the office of his representative 
in an attempt to locate the Veteran's 
service treatment records.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain these records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should then review any 
additional evidence, if any, and 
readjudicate the appellant's claims.  If, 
in any part, the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




